Barclays Capital Global Financial Services Conference 15 September 2009 ■ New York Forward-Looking Statements This presentation contains statements that relate to the projected performance ofZions Bancorporation and elements of or affecting such performance, includingstatements with respect to the beliefs, plans, objectives, goals, guidelines,expectations, anticipations and estimates of management.These statementsconstitute forward-looking information within the meaning of the Private SecuritiesLitigation Reform Act.Actual facts, determinations, results or achievements maydiffer materially from the statements provided in this presentation since suchstatements involve significant known and unknown risks and uncertainties.Factorsthat might cause such differences include, but are not limited to:competitivepressures among financial institutions; economic, market and business conditions,either nationally or locally in areas in which Zions Bancorporation conducts itsoperations, being less favorable than expected; changes in the interest rateenvironment reducing expected interest margins; changes in debt, equity andsecurities markets; adverse legislation or regulatory changes; and other factorsdescribed in Zions Bancorporation’s most recent annual and quarterly reports.Inaddition, the statements contained in this presentation are based on facts andcircumstances as understood by management of the company on the date of thispresentation, which may change in the future.Zions Bancorporation disclaims anyobligation to update any statements or to publicly announce the result of anyrevisions to any of the forward-looking statements included herein to reflect futureevents, developments, determinations or understandings. A Collection of Great Banks •Annual pretax, pre-provision earnings of ~$950 mm-to-$1billion –NIM: 4.09%, ranked #2 of regional banks/peers. –One quarter of deposits are non-interest bearing (rank: #3 of peers) •Strong allowance for credit loss: 3.2% of loans •Tier 1 Common / Risk-weighted assets: $1.1 billion inexcess of 4%. •Successfully won bids on four FDIC assistedtransactions. *Peer group includes U.S. regional banks with assets greater than $20 billion andless than $200 billion plus footprint competitors WFC and USB.
